ADKINS, Justice.
This case arose when petitioner Cornaros injured himself in the course of his employment at The Carillon Hotel September 22, 1966.
The Judge of Industrial Claims was presented with-conflicting evidence as to application of Fla.Stat. § 440.02(12), F.S.A., which provides that for purposes of establishing compensation, wages of an employee will include tips or gratuities “only when such gratuities are received with the knowledge of the employer.”
The employer offered business records showing the amount of wages and gratuities upon which it contended benefits should be based. Claimant Cornaros contended the records-did not reflect the true, higher amount of gratuities which he had reported to the employer. The Judge of Industrial Claims resolved the conflict in favor of claimant, and rejected the evidence offered by the employer.
The Industrial Relations Commission reversed, holding that the Judge erred in rejecting the evidence offered by the employer, business records, and accepting the evidence of the claimant, oral testimony, and ordered that compensation be recomputed based on business records. We grant claimant’s petition for writ of certiorari pursuant to Fla.Stat. § 440.27(1), F.S.A., to determine whether the Industrial Relations Commission erred in overturning the decision of the Industrial Claims Judge.
We conclude the Commission substituted its judgment of the evidence for that of the Industrial Claims Judge, whose responsibility it was to weigh the evidence and make findings of fact which, if supported by the evidence, must be accepted by the Commission. The decision of the Industrial Relations Commission is quashed as to this question, and the order of the Judge of Industrial Claims is reinstated. This *479cause is remanded to the Commission for proceedings not inconsistent with this opinion. Petitioner’s attorneys’ fees in this Court are awarded in the amount of $350.00.
ERVIN, C. J., and THORNAL, CARLTON and BOYD, JJ., concur.